Citation Nr: 1502601	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-14 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 2002, December 2003 to October 2004 and from February to May 2007.

This matter is on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The Veteran was scheduled for a hearing before the Board in December 2014, but failed to appear and has not shown good cause as to why.  

Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's left shoulder symptoms were not shown during any period of active duty service or for a significant amount of time thereafter, and are not related to service.  

2.  It is at least as likely as not that the Veteran's back disorder and TBI are related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for disorders to the back and left shoulder, as well as for residuals of a TBI.  Specifically, at his May 2009 VA examination, he attributed his back problems to carrying heavy equipment on a daily basis, although he could not recall a specific injury.  Similarly, he recalled left shoulder pain resulting from overuse while on active duty, but could not recall a specific incident.  Regarding his TBI, he recalled an incident in service where a truck loaded with explosives exploded in his vicinity, causing him to lose consciousness for a short period of time.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

After a review of the evidence, the Board first determines that service connection is not warranted for a left shoulder disability.  As an initial matter, the service treatment records do not indicate complaints of any symptoms related to a left shoulder disorder in service.  

Most notably, a post-deployment evaluation in September 2007 reflected no complaints of shoulder pain at that time.  

In fact, the first indication of shoulder pain was not until March 2009, where the Veteran was evaluated for left shoulder discomfort that was characterized as "probable" bicep tendonitis.  The Board emphasizes that this first indication of a shoulder disorder is almost two years after he left active duty.  Even though service connection for tendonitis may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a gap in treatment also weighs against the Veteran's claim that his disorder is related to service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

While the Board has also considered whether any other evidence establishes a medical nexus between active duty service and current complaints, none has been shown.  Specifically, no treating physician has alleged that such a relationship exists, nor does the evidence otherwise demonstrate such a relationship.  Indeed, it is unclear to the Board whether the Veteran actually has a chronic disorder to the shoulder beyond mere pain and inflammation.  In any event, the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his left shoulder pain to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his left shoulder symptoms.  See Jandreau, 492 F.3d at 1377, n.4.  Since musculoskeletal disorders such as a shoulder disorder are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left shoulder disorder are found to lack competency.

Moreover, while the Veteran is competent to testify about the presence of observable symptomatology since service, such evidence is outweighed by the fact that there were no complaints of shoulder pain to any treating physicians in service or even any particular incident which may have caused his current symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, while his statements in this regard are probative to his claim, they are by themselves insufficient to outweigh the other evidence of record.  As such, service connection is not warranted for the Veteran's left shoulder disorder. 

Regarding the Veteran's claims related to a back disorder and TBI, service connection is warranted for these disorders.  First, unlike his shoulder disorder, the Veteran's service treatment records include a post-deployment evaluation from September 2009, where he complained of back pain in service (but, importantly, did not cite to the shoulder problem).  Moreover, a VA examination from May 2009 confirms that a diagnosable back disorder, although apparently very mild, exists.  Given his documented complaints of in-service back pain (despite no record of a specific injury) and his symptoms only two years later, it is at least as likely as not that at least some of his current symptoms are related to his activities while deployed.  

As for his claim for a TBI, there is no indication in the service treatment records of the Veteran being knocked unconscious due to an explosion in service as he alleges.  However, subsequent evidence indicates that he had experienced a TBI in the past.  Moreover, given his service history and the fact that TBIs were not always exhaustively documented in service, it is reasonable to conclude that his TBUI was incurred in service.  

The Board acknowledges that a VA examination in May 2009 found that no residuals of a TBI were present.  However, the lack of symptoms does not necessarily rebut that a TBI occurred.  Moreover, such a conclusion is contradicted by other evaluations in February, March and April 2009, which concluded that the Veteran had a "probable" TBI.  In the Board's view, the absence of current symptoms is a rating issue, which is an aspect of the claim that is not on appeal.  

The nature and extent of this problem is not before the Board at this time. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and this claim is denied.  However, as the Veteran has symptoms related to a TBI and back disorder that are at least as likely related to service, these claims are granted. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  While the Veteran was not afforded a VA examination for his left shoulder claim, the Board determines that there is insufficient evidence in the record for an opinion to be provided, and that a VA examination is unnecessary.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
ORDER

Service connection for a back disorder is granted.  

Service connection for a left shoulder disorder is denied.

Service connection for residuals of a TBI is granted. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


